Citation Nr: 1633952	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  14-14 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1987 to September 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO denied entitlement to PTSD.  

In his substantive appeal, the Veteran requested the opportunity to testify at a hearing before a Veteran's Law Judge in Washington, DC.  The requested hearing was scheduled for August 2015, but the Veteran did not appear for the hearing.  The Veteran did not request a postponement of the hearing date or explain why he did not appear for the hearing.  Under these circumstances, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.702. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Generally, the Board may not consider additional evidence not previously reviewed by the Agency of Original Jurisdiction AOJ, unless a waiver of initial AOJ review is obtained.  The matter of entitlement to service connection for PTSD was perfected to the Board in an April 2014 substantive appeal (VA Form-9).  Although 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision does not apply to VA-generated evidence, such as VA examination reports or VA treatment records that were not submitted by a veteran.  38 U.S.C.A. § 7105(e) (West 2014).  There has been evidence added to the record since the April 2014 VA Form-9, including VA generated treatment notes added in April 2015.  The Board sent the Veteran and his representative a letter in June 2016 requesting a waiver of initial AOJ adjudication of this relevant evidence and noting that the Veteran should respond within 45 days or the appeal would be remanded to the AOJ.  Neither the Veteran nor his representative responded within 45 days allotted by this letter.  Thus, a remand is required for the AOJ to consider the new VA-generated evidence and issue of a supplemental statement of the case.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records and associate them with the claims file since they were last uploaded in April 2015.
  
2.  Thereafter, the RO/AMC should review the record, including all evidence received since the issuance of statement of the case in March 2014.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






